DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the drawings are generally informal.  For example the drawings contain hand drawn reference characters and descriptive text where reference characters would be more appropriate. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1-5, and 9 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Skil Corp. GB 1,068,240.
Skil discloses:
Claim 1, an eccentric (230) configured to couple to a power source and having a first rotational axis, a ratchet wheel (235) configured to couple to a rotatable component and having a second rotational axis, the second rotational axis being parallel to and laterally offset from the first rotational axis (see figure 8), and a force-multiplying mechanism (239) connecting the eccentric to the ratchet wheel including at least one pawl (242)to incrementally drive the ratchet wheel in one direction when the pawl is moved by the eccentric (the device is capable of this function).

Claim 2, wherein the force-multiplying mechanism includes a second pawl (243) for driving the ratchet wheel in a second direction opposite to the one direction (the device is capable of this function).

Claim 3, a stop (250) for selectively preventing rotation in a reverse direction when either pawl is driving the ratchet wheel.

Claim 4, wherein the stop selectively engages the non-driving pawl to prevent engagement of the non-driving pawl with the ratchet wheel (see figure 8).

Claims 5 and 9, wherein the stop includes a first finger (257) for engaging the ratchet wheel only when said one pawl drives the ratchet wheel in said one direction, and a second finger (258) for engaging the ratchet wheel only when the second pawl drives the ratchet wheel in the second direction.
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Skil Corp. GB 1,068,240.
	Skil Corp. discloses the claimed invention except for a force multiplying value of 6:1 or 12:1.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize a force multiplying value of 6:1 or 12:1, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.
Allowable Subject Matter

Claims 6-8, 10, and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art neither discloses nor renders obvious the claimed combination including: a hydraulically-driven adjustment assembly moves the stop between a first position where the stop prevents reverse rotation of the ratchet wheel when driven in said one direction and second position where the stop prevents reverse rotation of the ratchet wheel when driven in said second direction.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERENCE BOES whose telephone number is (571)272-4898. The examiner can normally be reached Monday-Friday 10-6:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on (571) 272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TERENCE BOES
Primary Examiner
Art Unit 3658



/TERENCE BOES/Primary Examiner, Art Unit 3658